Citation Nr: 1501303	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the residual scar of the left knee.

2.  Entitlement to an initial compensable disability rating for the residual scar of the left lateral lower leg.

3.  Entitlement to an initial compensable disability rating for the residual scar of the right knee.

4.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

5.  Entitlement to service connection for melanoma of the right eyelid, to include as due to in-service herbicide exposure.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), nervous condition, and schizophrenia.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), nervous condition, and schizophrenia.

8.  Entitlement to service connection for a traumatic brain injury (TBI).

9.  Entitlement to service connection for a bilateral eye disorder (claimed as bilateral eye scratches with residual vision problems).

10.  Entitlement to service connection for a lumbar spine disorder (claimed as chronic low back pain), to include as secondary to the service-connected right knee degenerative changes, status post total right knee replacement with strain, and the service-connected left knee replacement with strain.

11.  Entitlement to a total disability rating based in individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her custodian/sister


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to June 1972.  P.J. is the Veteran's custodian and sister.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2009, November 2009, June 2010, and January 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Atlanta, Georgia.  The RO in Atlanta, Georgia, currently has jurisdiction over all of the appeals.  

In November 2014, the Veteran was afforded her requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO in Atlanta, Georgia.  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional medical evidence was submitted into the record following the May 2011 Statement of the Case (SOC).  To date, this medical evidence have not been reviewed by the Agency of Original Jurisdiction (AOJ) regarding the TDIU and initial rating claims, and no waiver from the Veteran was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review because the initial rating claims are being dismissed in this decision.  Additionally, upon remand, the AOJ will be able to review this evidence in the first instance during its readjudication of the TDIU issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014). 

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, nervous condition, and schizophrenia; (2) Entitlement to service connection for a TBI; (3) Entitlement to service connection for a bilateral eye disorder; (4) Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected right knee degenerative changes, status post total right knee replacement with strain, and the service-connected left knee replacement with strain; and, (5) Entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her November 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to an initial compensable disability rating for the residual scar of the left knee was requested.
2.  At her November 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to an initial compensable disability rating for the residual scar of the left lateral lower leg was requested.

3.  At her November 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to an initial compensable disability rating for the residual scar of the right knee was requested.

4.  At her November 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for Type II diabetes mellitus was requested.

5.  At her November 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for melanoma of the right eyelid was requested.

6.  In an August 1974 rating decision, the RO denied service connection for a nervous condition on the basis that the Veteran's current diagnosis of passive-dependency reaction was not a disability under the law because it was a constitutional or developmental abnormality.  The Veteran did not appeal.

7.  In a May 1988 rating decision, the RO denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for a nervous condition on the basis that new and material evidence had not been submitted.  The Veteran did not appeal.

8.  In a February 1990 rating decision, the RO denied service connection for PTSD on the basis that the Veteran's in-service stressor of a personal assault could not be verified.  The Veteran did not appeal.

9.  In an October 2005 rating decision, the RO denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for PTSD on the basis that new and material evidence had not been submitted.  The Veteran did not appeal.

10.  Since the October 2005 rating decision, the Veteran competently and credibly testified at the August 2014 Board hearing that she was pushed down stairs, physically assaulted, and sexually assaulted by her fellow soldiers in service, and sought treatment and reported these incidents in service.

11.  Since the October 2005 rating decision, the Veteran's sister also provided testimony at the August 2014 Board hearing, reporting the Veteran's personality was different immediately following her military discharge and the Veteran did not want to tell her sister anything about her military experiences.

12.  Since the October 2005 rating decision, the Veteran's VA treating physicians submitted medical opinions dated in October 2006, October 2009, and July 2010, which state that the Veteran has been receiving psychiatric treatment for several years for the treatment of her PTSD from a reported in-service physical assault and sexual assault.

13.  The Veteran's service treatment records (STRs) document two in-service falls in January 1972, one of which she fell down stairs.  

14.  The lay and medical evidence submitted since the October 2005 rating decision is sufficient to verify the Veteran's in-service PTSD stressor; thus, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial compensable disability rating for the residual scar of the left knee by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to an initial compensable disability rating for the residual scar of the left lateral lower leg by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to an initial compensable disability rating for the residual scar of the right knee by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2014).

5.  The criteria for withdrawal of the appeal of entitlement to service connection for melanoma of the right eyelid, to include as due to in-service herbicide exposure, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

6.  The August 1974 rating decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
7.  The May 1988 rating decision that denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

8.  The February 1990 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

9.  The October 2005 rating decision that denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

10.  Evidence received since the October 2005 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder, to include PTSD and a nervous condition, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


ORDER

The claim of entitlement to an initial compensable disability rating for the residual scar of the left knee is dismissed.

The claim of entitlement to an initial compensable disability rating for the residual scar of the left lateral lower leg is dismissed.

The claim of entitlement to an initial compensable disability rating for the residual scar of the right knee is dismissed.

The claim of entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure, is dismissed.

The claim of entitlement to service connection for melanoma of the right eyelid, to include as due to in-service herbicide exposure, is dismissed.

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a nervous condition, and the claim is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, at her August 2014 Board hearing, the Veteran testified that she had been treated by several VA Medical Centers (VAMCs) and VA Community-Based Outpatient Clinics (CBOCs) since 1974 to the present for the disorders currently on appeal.  The claims file contains scattered records from some of these locations; however, a thorough search of all available VA treatment records from all of these locations must be undertaken.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, at her Board hearing, the Veteran indicated that she had been on disability benefits from the Social Security Administration (SSA) for her psychiatric disorder since 1988.  The SSA decision and medical records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2014).

Psychiatric Disorder

A remand is required in order to afford the Veteran a VA examination and medical opinion.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding current diagnoses, the Veteran was diagnosed with PTSD by the VA Medical Center (VAMC) in July 2010 and schizoaffective disorder by her treating VA social worker in a letter dated that same month.  Regarding an in-service incurrence, the Veteran's service treatment records (STRS) document two falls in January 1972.  At her November 2014 Board hearing, the Veteran testified that she was pushed down stairs by a female colleague, which resulted in the documented in-service fall.  The Veteran also testified to being physically and sexually assaulted by her female colleagues during service.  At the hearing, the Veteran's sister testified to the Veteran's personality change right after her military discharge and how the Veteran did not want to talk about her military experiences at all.  Post-service, the Veteran's VA treating social worker, in a July 2010 statement, indicated that the Veteran had "PTSD symptoms caused by a reported rape and physical assault when she was active duty military."  This opinion was based upon the Veteran's reported medical history and was not based upon a review of the Veteran's claims file.  Based upon the aforementioned evidence, the Board finds that the Veteran's in-service stressor of personal assault has been verified.  However, to date, a VA examination and medical opinion has not been provided to the Veteran to determine the etiology of her currently diagnosed acquired psychiatric disorder, to include if the disorder is due to her verified in-service stressor.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination and medical opinion for her acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

TBI and Bilateral Eye Disorder

A remand is required in order to afford the Veteran a VA examination and medical opinion.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding current diagnoses, the Veteran was diagnosed with headaches in February 2010 by the VAMC, and dyskinesia (tardive), history of seizure disorders, and senile nuclear cataracts were listed in the Veteran's VAMC current diagnosis list.  Regarding an in-service incurrence, the Veteran's service treatment records (STRS) document two falls in January 1972.  The Veteran's STRs also document eye trouble on her exit Report of Medical History in June 1972.  At her Board hearing, the Veteran testified that she was also hit in the head with a large dictionary by her Lieutenant.  She further testified that she got seeds in her eyes during a training exercise where they had to go through grassy weeds without their eye mask on and then put the mask back on.  To date, a VA examination and medical opinion has not been provided to the Veteran to determine the nature and etiology of her claimed TBI and bilateral eye disorder.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination and medical opinion for her claimed TBI and bilateral eye disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Back Disorder

The Veteran was afforded a VA spine examination in February 2010 to determine the nature and etiology of her claimed low back pain.  The VA examiner diagnosed the Veteran with lumbar spine intervertebral disc syndrome with degenerative arthritis changes.  The examiner concluded that he "could not determine" whether the current lumbar spine disorder was related to the service-connected bilateral knee disabilities because he needed the Veteran's claims file, to include "medical
documentation from the claimants [sp] ortho [sp] surgeon and active duty military records documenting the initial injury."  The VA examiner was never provided the claims file for a VA addendum opinion, and thus, to date, the Veteran has not been provided an adequate VA medical opinion to determine the etiology of her currently diagnosed lumbar spine disorder.  A VA addendum medical opinion addressing direct service connection (as the Veteran's STRs document back pain and two in-service falls) and secondary service connection must be provided upon remand.  38 C.F.R. §§ 3.303, 3.310 (2014); see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

TDIU

A remand is required in order to afford the Veteran a VA examination and medical opinion to determine whether her service-connected disabilities currently preclude her from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that her current unemployment is due to these service-connected disabilities.  The Veteran was afforded a VA examination and medical opinion in January 2008, but the VA examiner did not provide a medical opinion concerning the Veteran's functional impairment.  Instead, the VA examiner stated, "The Veteran has difficulty with walking and exercising due to bilateral knee and left foot condition.  She is unable to stand or walk for prolonged period of time."  The Board finds that the examiner described the Veteran's current symptoms, but did not address how these current symptoms would affect and/or limit the Veteran's functional impairment.  Additionally, this examination is now over six years old and does not reflect the Veteran's current functional impairment.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, a new VA examination(s) and medical opinion regarding the total effect of her service-connected disabilities on her employability must be taken upon remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Houston, Texas, dated since 1974 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VAMC in Cincinnati, Ohio, dated since 1974 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VAMC in Atlanta, Georgia, dated since 1974 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VAMC in Clarksburg, West Virginia, dated since 1974 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VA CBOC in Akron, Ohio, dated since 1974 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VA CBOC in Oakwood, Georgia, dated since 1974 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain the SSA decision and medical records pertinent to the 1988 SSA disability benefits claim filed by the Veteran.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her acquired psychiatric disorder, to include PTSD and schizoaffective disorder.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Following an examination, the VA examiner is requested to address the following:

a) Please state all of the Veteran's current psychiatric diagnoses.

b) For each current diagnosis, state whether it is at least as likely as not that the current psychiatric disorder was incurred in or caused by the Veteran's active military service, to include the verified in-service stressor of being physically and sexually assaulted by female colleagues.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the acquired psychiatric disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

4.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed TBI, to include headaches, seizure disorder, and dyskinesia (tardive).  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Following an examination, the VA examiner is requested to address the following:

a) Please state all of the Veteran's current diagnoses related to a TBI.

b) For each current diagnosis, state whether it is at least as likely as not that the current diagnosis was incurred in or caused by the Veteran's active military service, to include the two documented in-service falls in January 1972 and the Veteran's statement that she was hit in the head by a large dictionary by her Lieutenant during her military service.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

5.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of her claimed bilateral eye disorder, to include senile nuclear cataracts.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Following an examination, the VA examiner is requested to address the following:

a) Please state all of the Veteran's current eye diagnoses.

b) For each current diagnosis, state whether it is at least as likely as not that the current eye disorder was incurred in or caused by the Veteran's active military service, to include the two documented in-service falls in January 1972, the Veteran's statement of getting seeds in her eyes during a training exercise, and the documentation of eye trouble on the June 1972 exit Report of Medical History.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

6.  After obtaining the above records, provide the claims file to the February 2010 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed lumbar spine intervertebral disc syndrome with degenerative arthritis changes.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for an appropriate VA psychiatric examination to address the etiology of her currently diagnosed lumbar spine disorder.  The claims files must be reviewed by the examiner.  

Following an examination and review of the claims folder, the examiner is requested to provide the following medical opinions:

a)  Is at least as likely as not that the current lumbar spine disorder was incurred in or caused by the Veteran's active military service, to include the two documented in-service falls in January 1972 and the documented report of back pain in February 1972 following the January 1972 fall?  

b)  Is it at least as likely as not that the Veteran's currently diagnosed lumbar spine disorder was caused by her service-connected left knee replacement with strain?

c)  Is it at least as likely as not that the Veteran's currently diagnosed lumbar spine disorder was caused by her service-connected right knee degenerative changes, status post total right knee replacement with strain?

d)  Whether it is at least as likely as not that the Veteran's currently diagnosed lumbar spine disorder was aggravated (permanently worsened beyond normal progression) by her service-connected left knee replacement with strain?

e)  Whether it is at least as likely as not that the Veteran's currently diagnosed lumbar spine disorder was aggravated (permanently worsened beyond normal progression) by her service-connected right knee degenerative changes, status post total right knee replacement with strain?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of her lumbar spine disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so. 

7.  After obtaining the above records, schedule the Veteran for a VA examination(s) in order to assist in evaluating the effect of her service-connected disabilities (left foot drop of the left peroneal nerve; left knee replacement with strain; right knee degenerative changes, status post total right knee replacement with strain; peptic ulcer disease; right ankle sprain; residual scar of the right knee; residual scar of the left knee; and, residual scar of the left lateral lower leg) on her employability.    

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities.  

A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran, her custodian, and her representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


